DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Response to Arguments
Applicant’s arguments, see pages 1-3, filed 12/31/2020, with respect to the rejection of claims 2-15 under 35 U.S.C. 103 as being unpatentable over Shimano et al. in view of Ezzell et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Isojima et al. (TW201402337) as shown below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6, 8-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isojima et al. (TW201402337) [hereinafter Isojima].
Regarding claim 2, Isojima teaches a layered body for an optical member, the layered body being used as a surface material of an optical member, the layered body comprising a substrate film (base film) and at least one cured resin layer (hard coat layer; paragraph [0074]), 
Regarding claim 3, the limitation “the layered body is not cracked or fractured when a test in which the entire area of the layered body is folded 180 degrees at 3 mm intervals repeated is 100.000 times” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Isojima teaches all the structural limitations of the claimed layered body. Accordingly, the layered body is capable of performing the intended use recited in claim 3. 
Regarding claim 4, Isojima teaches a hardness of a pencil hardness test of the cured resin layer being 4H or higher (paragraph [0091]).
Regarding claim 5, the limitation “the layered body is not scuffed in a steel wool resistance test in which a surface of the cured resin layer is scrubbed to and fro 3500 times with #0000 steel wool under a load of 1 kg/cm2” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 
Regarding claim 6, the layered body of Isojima inherently has a standard deviation of the spectral reflectivity in an arbitrary range of 50 nm being less than 0.045, when spectral reflectivities of the layered body in a wavelength region of 400 nm to 700 nm are determined, since the structure of the layered body as taught by Isojima is substantially identical to that of the claimed layered body.
Regarding claim 8, Isojima discloses the thickness of the substrate (base) film being 5 to 300 µm, which includes the claimed range of 10 to 100 µm (paragraph [0040]).
Regarding claim 9, Isojima discloses a cured layer of a monofunctional monomer (paragraphs [0046] and [0050]).
Regarding claim 10, Isojima discloses the cured layer of a monofunctional monomer on a side of the cured resin layer of the substrate film (paragraph [0045]).
Regarding claim 15, Isojima teaches a foldable image display device including the layered body (paragraphs [0105-0106]).
Regarding claim 16, Isojima discloses wherein the hardness is 5H or higher (paragraph [0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Isojima in view of Shimano et al. (US 2011/0217541).
Isojima fails to teach the cured resin layer having a first hard coat layer disposed on a surface of the substrate film opposite to the optical member, and a second hard coat layer disposed on a surface of the first hard coat layer opposite to the substrate film, and the second hard coat layer containing a cured product of a polyfunctional (meth)acrylate monomer as a resin component, and the first hard coat layer containing a cured product of a polyfunctional (meth)acrylate as a resin component and reactive silica fine particles dispersed in the resin component.
Shimano teaches that it is well known in the hard coat film art to have two hard coat layers disposed on a substrate film wherein the second hard coat layer can contain a cured product of a polyfunctional (meth)acrylate monomer as a resin component, and the first hard coat layer can contain a cured product of a polyfunctional (meth)acrylate as a resin component and reactive silica fine particles dispersed in the resin component (paragraphs [0099], [0107], [0108], [0119], [0184] and [0302]) for the purpose of providing excellent abrasion resistance and saponification resistance (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hard coat film in Isojima to include a first .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Isojima in view of Ohyanagi et al. (US 2010/0167019) [hereinafter Ohyanagi].
Isojima teaches the claimed layered body as shown above. 
However, Isojima fails to teach the cured resin layer having a projection and depression shape on a surface opposite to the substrate film.
Ohyanagi teaches that it is well known in the optical device art to provide a hard coat layer with a concave and convex surface for the purpose of imparting anti-glare properties (paragraph [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hard coat layer in Isojima to have a projection and depression shape on its surface opposite to the substrate film as suggested by Ohyanagi in order to impart anti-glare properties. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine A. Simone/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
CATHERINE A. SIMONE
Examiner
Art Unit 1781